Patterson, J. (dissenting):
I dissent. I do not understand the evidence as Mr. Justice Hatch does. The plaintiff descended into the pit in the rear of the car to be “ wired out.” The jury must have found that he did not know that the wall crossed the pit in front of the car; that he.was in the dark, and his view was obscured by the car in front of him. He was not bound to anticipate that the pit might be unsafe, and when he began work .under the car he was. authorized to believe that the pit was a safe place to work in, he neither knowing nor having been informed to the contrary.
Judgment and order reversed and new trial granted, with costs to appellant to abide event.